Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered August 13, 2004, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the County Court failed to comply with CPL 400.21 before sentencing him as a second felony offender is unpreserved for appellate review (see People v Csoke, 11 AD3d 631 [2004]; cf. People v Proctor, 79 NY2d 992, 994 [1992]). In any event, the County Court substantially complied with the statute, and there is no indication that the defendant contemplated a challenge to the constitutionality of his prior conviction. Consequently, the alleged deficiencies were harmless oversights (see People v Hickman, 276 AD2d 563, 564 [2000]; People v Witherspoon, 155 AD2d 636, 637 [1989]). Miller, J.P., Crane, Luciano and Rivera, JJ., concur.